DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed January 25, 2021, has been entered.  Prior to the amendment, claims 10-18 were pending in the application.  In the amendment, claims 10-18 are canceled and new claims 19-29 are presented.  Accordingly, after entry of the amendment, claims 19-29 are pending in the application; of these, claim 19 is independent.  All of the currently pending claims have been examined in the present Office action.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clearing blade extending at an adjustable angle (as recited in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
5.	Claims 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 2 of claim 27, the recitation “clearing plate” lacks proper antecedent basis in the claims.  Note that the term “clearing plate” is also recited in claim 29.
Further in line 2 of claim 27, the recitation “a forward edge of the clearing plate” is confusing because it is not clear whether this is intended to refer to the same “forward edge” previously recited (see claim 24, line 2) or to some different/additional edge.

Allowable Subject Matter
6.	Claims 19-26 are allowed.
7.	Claims 27-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  
With respect to independent claim 19, none of the prior art of record, considered either individually or in proper combination, discloses or suggests a chisel arrangement having a reciprocal chisel with a housing that is pivotably coupled to a work machine about a rotational axis, and a clearing blade rigidly attached to a coupling end of the housing such that it extends transversely to both the rotational axis and to the longitudinal axis of the housing, the chisel arrangement further configured such that work surface material broken by the reciprocal chisel can be cleared with the clearing blade by pivoting the housing about the rotational axis, upwardly toward the work machine, whereby the clearing blade is pivoted downwardly about the rotational axis toward the work surface, and then by moving the clearing blade generally parallel to the work surface.
Artzberger (U.S. Patent No. 5,244,306) is considered to be the closest prior art of record and discloses a boom-mounted attachment (see 1 in Fig. 1) including a vibratory compaction drum 23 and a scraper blade 16.  The attachment can be switched from a first orientation in which the compaction drum is operable to work the underlying surface (as shown in Fig. 1) to a second orientation in which the scraper blade is operable to .

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517.  The examiner can normally be reached on Monday - Friday, 11:00 - 7:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on 571 270 1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        


/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                         
April 2, 2021